State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 30, 2014                   105759
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JOHN BORST,
                    Appellant.
________________________________


Calendar Date:   September 16, 2014

Before:   Lahtinen, J.P., McCarthy, Rose, Egan Jr. and Devine, JJ.

                             __________


     Mitch Kessler, Cohoes, for appellant.

      Robert M. Carney, District Attorney, Schenectady (Gerald A.
Dwyer of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Schenectady
County (Giardino, J.), rendered February 21, 2013, convicting
defendant upon his plea of guilty of the crimes of rape in the
first degree and criminal sexual act in the first degree.

      Defendant was charged in a six-count indictment with
various offenses stemming from allegations that he sexually
abused two children. He pleaded guilty to rape in the first
degree and criminal sexual act in the first degree in
satisfaction of the indictment and waived his right to appeal the
judgment of conviction and sentence. County Court agreed to
impose an aggregate prison sentence of 10 years, but made no
commitment regarding the duration of postrelease supervision.
Defendant subsequently moved to withdraw his guilty plea, which
County Court denied. County Court thereafter imposed an
aggregate prison sentence of 10 years to be followed by 15 years
                               -2-                  105759

of postrelease supervision.   Defendant now appeals.

      We affirm. Contrary to defendant's initial contention, his
waiver of the right to appeal was knowing, intelligent and
voluntary. Defendant executed a detailed written waiver in which
he acknowledged that he had a right to appeal from his conviction
and sentence but that, as a term of the plea agreement, he would
be relinquishing that right. The written waiver and plea
colloquy further establish that the parameters of defendant's
right to appeal had been explained to him, that he had been
counseled regarding the implications of the appeal waiver and
that he was knowingly and voluntarily waiving his right to
appeal. Thus, defendant's valid waiver precludes his argument
that the sentence imposed was harsh and excessive (see People v
Brown, 115 AD3d 1115, 1115 [2014], lv denied ___ NY3d ___ [Sept.
8, 2014]; People v Fallen, 106 AD3d 1118, 1119 [2013], lv denied
22 NY3d 1156 [2014]).

      Lahtinen, J.P., McCarthy, Rose, Egan Jr. and Devine, JJ.,
concur.



     ORDERED that the judgment is affirmed.




                              ENTER:




                              Robert D. Mayberger
                              Clerk of the Court